Bloodwoeth, J.
1- There is no merit in the grounds of the motion for
new trial based on alleged newly discovered evidence. They show that the defendant knew of this evidence before the trial, and that there was a 'lack of diligence on his part to procure the same. Burgess v. State, 93 Ga. 304 (20 S. E. 331); Watkins v. State, 18 Ga. App. 60 (3), 61 (88 S. E. 1000).
2. There was sufficient evidence to support the finding of guilty by the trial judge, who presided without a jury.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.